

116 HR 8508 IH: COVID–19 Vaccine Distribution and Production Act
U.S. House of Representatives
2020-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8508IN THE HOUSE OF REPRESENTATIVESOctober 2, 2020Mr. Crist (for himself, Mr. Pocan, and Ms. Blunt Rochester) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the President to use authorities under the Defense Production Act of 1950 to require emergency production of the supplies necessary for distributing and administering the COVID–19 vaccine, and for other purposes.1.Short titleThis Act may be cited as the COVID–19 Vaccine Distribution and Production Act.2.Emergency production of the supplies necessary for equitably distributing and administering the COVID–19 vaccine(a)In generalNot later than 1 day after the date of the enactment of this section, the President shall—(1)determine under section 101(b) of the Defense Production Act of 1950 (50 U.S.C. 4511(b)) that— (A)supplies necessary for equitably distributing and administering the COVID–19 vaccine are a scarce and critical material essential to the national defense; and(B)the requirements of the national defense for the supplies necessary for equitably distributing and administering the COVID–19 vaccine cannot be met without exercising the authorities provided by the Defense Production Act of 1950 (50 U.S.C. 4501 et seq.); (2)identify private sector capacity to produce the supplies necessary for equitably distributing and administering the COVID–19 vaccine; and(3)exercise the authorities provided by the Defense Production Act of 1950 (50 U.S.C. 4501 et seq.) to the extent necessary—(A)to require emergency production of the supplies necessary for equitably distributing and administering the COVID–19 vaccine; and(B)to establish a fair and reasonable price for the sale of the supplies produced pursuant to subparagraph (A).(b)CoordinationThe President shall coordinate and direct the equitable distribution of the supplies produced under subsection (a)(3)(A) based on—(1)requests submitted to the President by the Governors of the States; and(2)the needs of the States, as determined based on the populations of each State.(c)FundingAmounts available in the Defense Production Act Fund under section 304 of the Defense Production Act of 1950 (50 U.S.C. 4534) shall be available to carry out this section.(d)Termination(1)In generalThis section shall terminate on the date on which there are no remaining requests under subsection (b)(1).(2)Disposition of unused supplies necessary for equitably distributing or administering the COVID–19 vaccineAny supplies produced pursuant to subsection (a)(3)(A) using amounts from the Defense Production Act Fund and unused as of the date described in paragraph (1) shall be deposited in the Strategic National Stockpile under section 319F–2 of the Public Health Service Act (42 U.S.C. 247d–6b), including any such supplies authorized for emergency use under section 564 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360bbb–3).(e)DefinitionsIn this section:(1)COVID–19 vaccineThe term COVID–19 vaccine means a vaccine to prevent or mitigate COVID–19 that the Food and Drug Administration licenses or authorizes for emergency use.(2)StateThe term State includes the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.